RESOLUCIÓN
A la Petición Especial de Autorización para el Uso de Cámaras Fotográficas y Equipo Audiovisual en los Proce-sos Judiciales al Amparo de la Ley de la Judicatura del Estado Libre Asociado y del Poder Inherente y Constitucio-nal de la Rama Judicial para Regular sus Procedimientos, se provee “no ha lugar”. En la etapa de los procedimientos en que se encuentra el caso Pueblo v. Casellas Toro, la petición resulta a destiempo.

Notifíquese inmediatamente a las partes por teléfono, correo electrónico o fax, y notifíquese posteriormente por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Kolthoff Caraballo emitió un voto particular de conformidad. El Juez Asociado Señor Rivera García hace constar la expresión siguiente:
Estoy conforme con la determinación que hoy toma este Tribunal por las razones que expresé en mi voto particular disidente en ASPRO et al., Ex parte II, 189 DPR 838, 842 (2013). Como indiqué en ese caso, la enmienda que aprobamos al Canon 15 de Etica Judicial, 4 LPRA Ap. IV-B, estuvo dirigida a hacer viable el establecimiento de un proyecto experimental que permitiera el uso de cámaras fotográficas y de equipo audiovisual de difusión exclusivamente en las Salas de Recursos Extraordinarios del Centro Judicial de San Juan. Véase In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424 (2013). No enmendamos ese canon dirigido a procesos como el que solici-tan hoy. Por ello, estoy conforme con declarar “no ha lugar” la petición presentada por los grupos periodísticos.
*84El Juez Asociado Señor Estrella Martínez emitió un voto particular disidente. La Jueza Asociada Señora Fiol Matta no intervino. La Juez Asociada Señora Rodríguez Rodríguez no interviene.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo